             Case 2:19-cv-00070-wks Document 177-12 Filed 12/22/20 Page 1 of 6




   Need to give lawful directives and               Loud commands alert witnesses and
    orders                                            other officers
   Attempt to enhance compliance with               Loud commands may act as a
    verbal skills                                     verbal stun
   Tell them what you want, why if                  Talking forces you to breath
    practical and appropriate                        Our goal is to obtain compliance and
   Calm, controlled voice may work                   to facilitate control – verbal
    better to gain compliance                         commands are key in this endeavor
   Command presence may need to be
    enforced with loud, direct verbal
    commands




                                                                       BurlingtonSuppProd39656
Case 2:19-cv-00070-wks Document 177-12 Filed 12/22/20 Page 2 of 6




                                                          BurlingtonSuppProd39726
          Case 2:19-cv-00070-wks Document 177-12 Filed 12/22/20 Page 3 of 6




   RED: Targets of last resort since there are no
    greater risk targets. Intentional strikes or repeated
    strikes may lead to serious injury or death

   Neck
   Throat
   Solar Plexus
   Spine / Tailbone
   Kidneys
   Eyes
   Ears & Hollow Behind Ear
   Temple




                                                                    BurlingtonSuppProd39748
          Case 2:19-cv-00070-wks Document 177-12 Filed 12/22/20 Page 4 of 6




   YELLOW: May cause momentary dysfunction, but
    there exists a higher risk of significant injury.
    Repeated strikes may cause significant injury

   Collarbone
   Elbow Joints
   Groin
   Knee Joints
   Frontal Face
   Bridge of Nose
   Upper Lip
   Jaw



                                                                    BurlingtonSuppProd39749
          Case 2:19-cv-00070-wks Document 177-12 Filed 12/22/20 Page 5 of 6




   GREEN: Generally cause momentary dysfunction,
    without causing significant or serious injuries

   All other targets…




                                                                    BurlingtonSuppProd39750
Case 2:19-cv-00070-wks Document 177-12 Filed 12/22/20 Page 6 of 6




                                                          BurlingtonSuppProd39751
